Citation Nr: 0415019	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2001, for the grant of service connection and a 10 percent 
rating for diabetes mellitus, Type II.  

2.  Entitlement to service connection for carcinoma of the 
left tonsil.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran retired from active military service in July 1968 
with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2001 and July 2002 rating decisions by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The veteran's notice of disagreement 
with the November 2001 rating decision that denied service 
connection for carcinoma of the left tonsil was received in 
January 2002.  After being issued a statement of the case in 
July 2002, the veteran indicated his intent to continue his 
appeal of his claim for service connection for left tonsil 
carcinoma in a September 2002 statement.  The Board finds 
that the September 2002 statement constituted a timely filed 
substantive appeal regarding the claim for service connection 
for carcinoma of the left tonsil, thereby perfecting the 
appeal to the Board.  

The July 2002 rating decision referenced above granted 
service connection and a 10 percent rating for diabetes 
mellitus, Type II, effective March 1, 2001.  In August 2002, 
the veteran filed a notice of disagreement with effective 
date assigned by the July 2002 rating decision.  After 
receiving a statement of the case in November 2002, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in January 2003.  

A hearing at which the veteran provided testimony regarding 
his claim for an earlier effective date for the grant of 
service connection for diabetes mellitus, Type II, was 
conducted at the RO in October 2003.  


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if a veteran expresses a 
desire to appear in person.  

In an April 2004 statement, the veteran expressed a desire 
for a hearing with the Board.  The Board has construed the 
veteran's April 2004 request as an election to have a hearing 
at the RO before a Veterans Law Judge.  

Accordingly, the Board remands this case to the RO for the 
following action:  

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


